Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “copper processes” in claim 3 is unclear. The term “copper processes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 4, it depends from claim 3; therefore, contains same problem explained above. For examination on the merits the claim(s) will be interpreted as best understood.
Regarding claim 10, the language of the claims is unclear. The full claim appears to be the preamble leaving no body with active limitations. No clear distinction between the preamble and the body of the claim. For examination on the merits the claim will be interpreted as best understood.
As to claims 11-13, they depend from claim 10; therefore, they contain same problem explained above. For examination on the merits the claim(s) will be interpreted as best understood.
The term “copper processes” in claim 12 is unclear. The term “copper processes” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 13, it depends from claim 12; therefore, contains same problem explained above. For examination on the merits the claim(s) will be interpreted as best understood.

As to claim 16, it depends from claim 15; therefore, contains same problem explained above. For examination on the merits the claim(s) will be interpreted as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10-11, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoffels (US 4571095) (hereinafter Stoffels).
Regarding claim 1, Stoffels teaches a thermal sensor integrated circuit (IC), comprising: 
a resistor (resistance thermometer) (1) implemented by at least one metal line (Cu90) (see column 2, lines 23-25), 
a resistance of the resistor (resistance thermometer) (1) being varied with a temperature of the resistor (resistance thermometer) (1) (see Abstract and column 1, lines 5-8), the resistor (resistance thermometer) (1) having a first terminal and a second terminal (see Figure), and one of the first terminal and the second terminal being arranged to provide a voltage signal corresponding to the resistance (see column 1, lines 14-17, column 2, line 50 through column 3, line 11 and column 4, lines 5-23); and 
a converting circuit (voltage/frequency converter) (14), coupled to the resistor (resistance thermometer) (1), for converting the voltage signal to an output signal for determining the temperature (see Abstract, column 2, lines 39-47, column 2, line 50 through column 3, line 11 and column 4, lines 5-23 and Figure).
Regarding claim 2, Stoffels further teaches the at least one metal line being made by copper (resistance thermometer (1)/Cu90) (see column 2, lines 23-25).

Regarding claim 6, Stoffels further teaches the converting circuit being a voltage-to-frequency converter (voltage/frequency converter) (14), and the voltage-to-frequency converter (voltage/frequency converter) (14) converts the voltage signal to a frequency signal for determining the temperature (see Abstract, column 2, lines 39-47, column 2, line 50 through column 3, line 11 and column 4, lines 5-23 and the Figure).
Regarding claim 10, Stoffels teaches a resistor (resistance thermometer) (1) used in a thermal sensor (see Abstract), wherein the resistor (resistance thermometer) (1) is implemented by at least one metal line (Cu90) (see column 2, lines 23-25), a resistance of the resistor (resistance thermometer) (1) is varied with a temperature of the resistor, and the resistor is arranged to provide a voltage signal corresponding to the resistance for determining the temperature (see Abstract, column 1, lines 5-8, column 1, lines 14-17, column 2, line 50 through column 3, line 11 and column 4, lines 5-23).
Regarding claim 11, Stoffels further teaches the at least one metal line being made by copper (resistance thermometer (1)/Cu90) (see column 2, lines 23-25).
Regarding claim 14, Stoffels teaches a method for detecting a temperature, comprising: 
using a resistor (resistance thermometer) (1) serving as a thermistor to provide a voltage signal corresponding to a resistance of the resistor (see column 1, lines 14-17, column 2, line 50 through column 3, line 11 and column 4, lines 5-23), the resistor being implemented by at least one metal line made by copper (Cu90); and converting the voltage signal to an output signal for determining the temperature (see Abstract, column 2, lines 39-47, column 2, line 50 through column 3, line 11 and column 4, lines 5-23 and Figure).
Regarding claim 17, Stoffels further teaches the step of converting the voltage signal to the output signal for determining the temperature comprises:
converting the voltage signal to a frequency signal for determining the temperature (see Abstract, column 2, lines 39-47, column 2, line 50 through column 3, line 11 and column 4, lines 5-23 and Figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffels in view of Chen (US 2013/0334646) (hereinafter Chen) in further view of Xue et al. (US 10564049) (hereinafter Xue).
Regarding claim 3, Stoffels teaches all the limitations of claim 2.
However, Stoffel does not explicitly teach the at least one metal line comprising a plurality of metal lines, and the metal lines being manufactured by copper processes and metalized at different metal layers.
Chen teaches at least one metal line comprising a plurality of metal lines (see Abstract and paragraphs 0014, 0016, 0022, 0026, 0028-0030 and Figures 2A-2B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the resistor as taught by Stoffels with the least one metal line comprising a plurality of metal lines as taught by Chen.  One would be motivated to make this combination in order to minimize the footprint of the resistor.
However, Stoffels as modified by Chen does not explicitly teach the metal lines being manufactured by copper processes and metalized at different metal layers.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to manufacture the plurality of metal lines as taught by the prior combination by copper processes and metallized as taught by Xue at different metal layers. One would be motivated to make this combination in order to reduce the amount of impurities and defects in the deposited metal film, and greatly improve the resistivity of the copper thin film.    
Note: this claim is anticipated by virtue of being a product-by-process claim (see MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 4, the prior combination teaches all the limitations of claim 3.
However, Stoffels as modified by Chen and Xue does not explicitly teach the plurality of metal lines manufactured on the different metal layers being connected together to form a single metal line serving as the resistor.
Chen teaches the plurality of metal lines manufactured on the different metal layers being connected together to form a single metal line serving as the resistor (see Abstract and paragraphs 0014, 0016, 0022, 0026, 0028-0030 and Figures 2A-2B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the resistor as taught by the prior combination with the plurality of metal lines manufactured on the different metal layers being connected together to form a single metal line serving as the resistor as taught by Chen.  One would be motivated to make this combination in order to minimize the footprint of the resistor.
Regarding claim 12, Stoffels teaches all the limitations of claim 11.

Chen teaches at least one metal line comprising a plurality of metal lines (see Abstract and paragraphs 0014, 0016, 0022, 0026, 0028-0030 and Figures 2A-2B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the resistor as taught by Stoffels with the least one metal line comprising a plurality of metal lines as taught by Chen.  One would be motivated to make this combination in order to minimize the footprint of the resistor.
However, Stoffels as modified by Chen does not explicitly teach the metal lines being manufactured by copper processes and metalized at different metal layers.
Xue teaches a copper thermal resistance thin film temperature sensing with the metal lines being manufactured by copper processes and metallization (sputtering) (see Abstract and column 3, lines 10-12 and lines 43-53).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to manufacture the plurality of metal lines as taught by the prior combination by copper processes and metallized as taught by Xue at different metal layers. One would be motivated to make this combination in order to reduce the amount of impurities and defects in the deposited metal film, and greatly improve the resistivity of the copper thin film.    
Note: this claim is anticipated by virtue of being a product-by-process claim (see MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 13, the prior combination teaches all the limitations of claim 12.

Chen teaches the plurality of metal lines manufactured on the different metal layers being connected together to form a single metal line serving as the resistor (see Abstract and paragraphs 0014, 0016, 0022, 0026, 0028-0030 and Figures 2A-2B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the resistor as taught by the prior combination with the plurality of metal lines manufactured on the different metal layers being connected together to form a single metal line serving as the resistor as taught by Chen.  One would be motivated to make this combination in order to minimize the footprint of the resistor.
Regarding claim 15, Stoffels teaches all the limitations of claim 14.
However, Stoffel does not explicitly teach the at least one metal line comprising a plurality of metal lines, and the metal lines being manufactured by copper processes and metalized at different metal layers.
Chen teaches at least one metal line comprising a plurality of metal lines (see Abstract and paragraphs 0014, 0016, 0022, 0026, 0028-0030 and Figures 2A-2B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the resistor as taught by Stoffels with the least one metal line comprising a plurality of metal lines as taught by Chen.  One would be motivated to make this combination in order to minimize the footprint of the resistor.
However, Stoffels as modified by Chen does not explicitly teach the metal lines being manufactured by copper processes and metalized at different metal layers.
Xue teaches a copper thermal resistance thin film temperature sensing with the metal lines being manufactured by copper processes and metallization (sputtering) (see Abstract and column 3, lines 10-12 and lines 43-53).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to manufacture the plurality of metal lines as taught by the prior combination by 
Regarding claim 16, the prior combination teaches all the limitations of claim 15.
However, Stoffels as modified by Chen and Xue does not explicitly teach the plurality of metal lines manufactured on the different metal layers being connected together to form a single metal line serving as the resistor.
Chen teaches the plurality of metal lines manufactured on the different metal layers being connected together to form a single metal line serving as the resistor (see Abstract and paragraphs 0014, 0016, 0022, 0026, 0028-0030 and Figures 2A-2B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the resistor as taught by the prior combination with the plurality of metal lines manufactured on the different metal layers being connected together to form a single metal line serving as the resistor as taught by Chen.  One would be motivated to make this combination in order to minimize the footprint of the resistor.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffels in view of Caffee et al. (US 2015/0285691) (hereinafter Caffee).
Regarding claim 9, Stoffels teaches all the limitations of claim 1.
 However, Stoffels does not explicitly teach the converting circuit being an analog-to-digital converter, and the analog-to-digital converter converting the voltage signal to a digital code for determining the temperature.
Caffee teaches the converting circuit being an analog-to-digital converter (analog-to-digital converter) (106), and the analog-to-digital converter converting the voltage signal to a digital code for determining the temperature (see Figure 1 and paragraphs 0020).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the converting circuit as taught by Stoffels with an analog-to-digital converter, and the analog-to-digital converter converting the voltage signal to a digital code for 
Regarding claim 18, Stoffels teaches all the limitations of claim 14.
 However, Stoffels does not explicitly teach the step of converting the voltage signal to the output signal for determining the temperature comprising: converting the voltage signal to a digital code for determining the temperature.
Caffee teaches the step of converting the voltage signal to the output signal for determining the temperature comprising: converting the voltage signal to a digital code for determining the temperature (see Figure 1 and paragraphs 0020).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the step of converting the voltage signal to the output signal for determining the temperature as taught by Stoffels with converting the voltage signal to a digital code for determining the temperature as taught by Caffee.  One would be motivated to make this combination in order to provide a digital temperature measurement that can then be processed, manipulated, computed, transmitted or stored.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855